DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/24/2020, 06/01/2021, 10/29/2021, 11/02/2021, 01/05/2022 and 04/11/2022 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 04/08/2020 is entered.

Claim Objections
	Claim 1 is objected to because preamble is not descriptive. Please consider revising, for example “A method of forming a shaped article comprising:”.
	Claim 25, the recitation “bonding a cap (plate 118) to a surface of the shaped plate to seal the first liquid and the second liquid within the plurality of cavities of the shaped plate and form a liquid lens array” is incomplete because the shaped plate 544 is sealed by both the cap 553 and the base 545 as shown in FIG. 5. Please considered amending the claim accordingly as protection is sought forth instant invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US PUB 2005/0126226; herein after “Winters”) in view of WANG et al. (US PUB 2013/0061446; herein after “Wang”).	
Winters and Wang disclose Glass Molding for Lenses. Therefore, they are analogous art.

	Regarding claim 1, Winters teaches a method (see Abstract) comprising: pressing a preform (102) with a mold (i.e., a lens molding apparatus 80, as shown at least in FIGS. 11-13) comprising a mold body (i.e., upper and lower mold fixtures 82, 84) and a plurality of mold protrusions (i.e., upper and lower mold tools 86, 90, 104) extending from the mold body at a pressing temperature and a pressing pressure sufficient to transform the preform (102) into a shaped article (an eco-glass lens 60, see FIG. 5) comprising a plurality of cavities corresponding to the plurality of mold protrusions (i.e., A mold or lens cavity is formed between upper mold half or tool 86 and lower mold half or tool 90 when upper mold fixture 82 and/or lower mold fixture 84 are moved to a closed or molding position (see FIG. 12), paragraph 38; The viscosity, molding force (pressure), compression (pressure) rate, lens mold geometry, location of the lens cavities relative to the initial location of the perform, see paragraph 40 and also see paragraphs 38 and claim 1); wherein the preform comprises a glass material, a glass-ceramic material, or a combination thereof (e.g., an oxide glass preform, see claim 1); wherein the mold body comprises a porous material (e.g., mold tools 82, 84 bodies are made of graphite (porous) material, see paragraph 38, last 6 lines); and wherein the plurality of mold protrusions comprises a non-porous material (e.g., upper and lower mold tools 86, 90, 104 (plurality of mold protrusions) may be made of a tungsten carbide (a non-porous material mold tool implanted with zirconium and/or mold tool 104 may be fabricated from other materials including glasslike or vitreous carbon, paragraph 39 & 42, also see claim 3).
	Winters teaches all limitations except for explicit teaching of a plurality of mold protrusions extending from the mold body.
	However, in a related field of endeavor Wang teaches the lens tube 40 is positioned on the positioning plate 20. The pressing plate 30 includes a second surface 31 adjacent to the positioning plate 20. A plurality of pressing punches 32 are formed on the second surface 31 (paragraph 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens molding apparatus of Winters to include a plurality of pressing punches (similar to protrusions) that are formed on the second surface of a pressing plate (mold body) as taught by Wang, for the purpose of having a lens assembly tool for assembling a plurality of lenses in one operation, and the assembling efficiency of the lenses is highly enhanced (see paragraph 20 of Wang). 

Regarding claim 2, Winters as set forth in claim 1 above further teaches the porous material of the mold body is graphite (see paragraph 38, last 6 lines).

Regarding claim 3, Winters as set forth in claim 1 above further teaches the non-porous material of the plurality of mold protrusions is glass-like carbon, tungsten carbide, zirconia, yttrium-stabilized zirconia, or a combination thereof (i.e., mold tool 104 may be fabricated from other materials including glasslike or vitreous carbon, paragraph 39).

Regarding claim 6, Winters as set forth in claim 1 above further teaches the pressing comprises pressing the preform between the mold and a backing plate comprising a plurality of depressions corresponding to the plurality of mold protrusions (i.e., A mold or lens cavity is formed between upper mold half or tool 86 and lower mold half or tool 90 when upper mold fixture 82 and/or lower mold fixture 84 are moved to a closed or molding position (see FIG. 12), paragraph 38).

Regarding claim 7, Winters as set forth in claim 1 above further teaches polishing at least one of a first surface or a second surface of the shaped article following the pressing, wherein prior to the polishing, the plurality of cavities are blind holes (i.e., With regard to the compression molding of near-net-shape glass optical elements, it is well known that a glass preform with a precision polished surface must be pressed between the upper and lower mold halves (or tools) of a mold, paragraph 4), and the polishing opens the blind holes to form a plurality of through hole. (i.e., A mold or lens cavity (holes) is formed between upper and lower mold half or tool 86 &90, paragraph 38).

Regarding claim 9, Winters as set forth in claim 1 above further teaches the pressing temperature is a temperature at which the preform has a viscosity of about 10.sup.7 poise to about 10.sup.9 poise (e.g., With regard to the compression molding…known viscosity of the preform ranges from 10⁶ -10¹º Poise,  see paragraphs 4 and 40).

Regarding claim 10, Winters as set forth in claim 1 above further teaches the pressing pressure is about 0.1 N/cm² to about 1 N/cm² (i.e., a force of 75 lbf. (= 0.35910194235 N/cm²) was applied to successfully mold optical elements (lenses), paragraph 40).

Regarding claim 11, Winters as set forth in claim 1 above further teaches the preform is a plate (i.e., each glass preform 102 into a final molded shape (a plate), paragraph 40), and a surface of the plate engaged by the mold has an area of at least about 100 cm² (i.e., the finished lens will always have a greater surface area, see paragraph 40) 
Lens area of at least about 100 cm² according to https://www.chegg.com/homework-help/questions-and-answers/40-figure-p3640-shows-thin-glass-n-150-converging-lens-radii-curvature-r1-150-cm-r2-120-cm-q42865719 as shown below

    PNG
    media_image1.png
    700
    522
    media_image1.png
    Greyscale

Regarding claim 12, Winters as set forth in claim 1 above further teaches the mold body consists essentially of graphite (see paragraph 38, last 6 lines), and the plurality of mold protrusions consists essentially of glass-like carbon (i.e., mold tool 104 may be fabricated from other materials including glasslike or vitreous carbon, paragraph 39).
Regarding claim 13, Winters teaches an apparatus for pressing a plurality of cavities in a preform (i.e., a lens molding apparatus 80, as shown at least in FIGS. 11-13), the apparatus comprising: a mold body (i.e., upper and lower mold fixtures 82, 84) comprising a porous material (e.g., mold tools 82, 84 bodies are made of graphite (porous) material of graphite, see paragraph 38, last 6 lines); and a plurality of mold protrusions (i.e., upper and lower mold tools 86, 90, 104) extending from the mold body and comprising a non-porous material (e.g., upper and lower mold tools 86, 90, 104 (plurality of mold protrusions) may be made of a tungsten carbide (a non-porous material) mold tool implanted with zirconium, paragraph 42 and claim 3).
Winters teaches all limitations except for explicit teaching of a plurality of mold protrusions extending from the mold body.
	However, in a related field of endeavor Wang teaches the lens tube 40 is positioned on the positioning plate 20. The pressing plate 30 includes a second surface 31 adjacent to the positioning plate 20. A plurality of pressing punches 32 are formed on the second surface 31 (paragraph 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens molding apparatus of Winters to include a plurality of pressing punches (similar to protrusions) that are formed on the second surface of a pressing plate (mold body) as taught by Wang, for the purpose of having a lens assembly tool for assembling a plurality of lenses in one operation, and the assembling efficiency of the lenses is highly enhanced (see paragraph 20 of Wang). 

Regarding claim 21, Winters as set forth in claim 13 above further teaches the mold body consists essentially of graphite (see paragraph 38, last 6 lines), and the plurality of mold protrusions consists essentially of glass-like carbon (i.e., mold tool 104 may be fabricated from other materials including glasslike or vitreous carbon, paragraph 39).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Winters in view of WANG, and further in view of Hirota et al. (US 6560994).

Regarding claim 4, Winters in view of Wang fails to teach the plurality of mold protrusions has a surface roughness of less than or equal to 120 nm.
However, in a related field of endeavor Hirota teaches The molding surfaces 21a, 22a are finished with a high shape precision and ground, and then slightly polished to be finished to a mirror surface (facing a surface of the glass molding material G) of surface roughness Rmax of 50 angstroms ( 5 nm < 120 nm) (see column 11, lines 2-7, FIG. 2, also see Abstract and claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens molding apparatus of Winters in view Wang to include a finished mirror surface (a surface of the glass molding material G) of surface roughness Rmax of 50 angstroms ( 5 nm < 120 nm) as taught by Wang, for the purpose of obtaining high precision glass optical elements directly by press molding a glass molding material softened by heat.

Regarding claim 5, winters teaches sidewalls of the plurality of cavities of the shaped article (i.e., As the glass perform 102 was compressed between the mold tools 86, 90, the glass flowed generally radially outwardly and across the surface of the mold tools 86, 90 thereby substantially filling the lens (shaped article) cavity (with sidewalls) expelling nitrogen therefrom, paragraph 40).
Winters in view of Wang fails to teach sidewalls of the plurality of cavities of the shaped article have a surface roughness of less than or equal to 120 nm after the pressing and without subsequent polishing.
However, in a related field of endeavor Hirota teaches The molding surfaces 21a, 22a are finished with a high shape precision and ground, and then slightly polished to be finished to a mirror surface (facing a surface of the glass molding material G) of surface roughness Rmax of 50 angstroms ( 5 nm < 120 nm) (see column 11, lines 2-7, FIG. 2, also see Abstract and claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens molding apparatus of Winters in view Wang to include a finished mirror surface (a surface of the glass molding material G) of surface roughness Rmax of 50 angstroms ( 5 nm < 120 nm) as taught by Wang, for the purpose of obtaining high precision glass optical elements directly by press molding a glass molding material softened by heat.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karam et al. (US PUB 2014/0347741; herein after “Karam”) in view of  Winters et al. (US PUB 2005/0126226; herein after “Winters”), and further in view of WANG et al. (US PUB 2013/0061446; herein after “Wang”).	
Regarding claim 25, Karam teaches method of manufacturing a liquid lens (a liquid lens array 100, FIGS. 1-2, see Abstract), the method comprising: pressing a preform (glass plate 104) with a mold comprising, the preform comprising a glass material, a glass-ceramic material, or a combination thereof (i.e., a central plate 104 can be blackened or made out of any of a molded ceramic (via a mold), see paragraph 17); depositing a first liquid (114) and a second liquid (116) in each of the plurality of cavities of the shaped plate, the first liquid and the second liquid substantially immiscible with each other and having different refractive indices such that an interface (shown between liquids 114 and 116, FIG. 1) between the first liquid and the second liquid forms a lens (see paragraph 16); bonding a cap (plates 110 and 118) to a surface of the shaped plate (central plate 104) to seal the first liquid and the second liquid within the plurality of cavities of the shaped plate and form a liquid lens array (see paragraphs 15 & 16, FIG. 1 and paragraphs 20-23, FIG. 2).
Karam fails to teach a mold body and a plurality of mold protrusions extending from the mold body at a pressing temperature and a pressing pressure sufficient to transform the preform into a shaped plate comprising a plurality of cavities corresponding to the plurality of mold protrusions, the mold body comprising a porous material, and the plurality of mold protrusions comprising a non-porous material.
However, in a related field of endeavor Winters teaches a mold or lens cavity is formed between upper mold half or tool 86 and lower mold half or tool 90  (protrusions) when upper mold fixture 82 and/or lower mold fixture 84 (mold bodies) are moved to a closed or molding position (see FIG. 12), paragraph 38; The viscosity, molding force (pressure), compression (pressure) rate, lens mold geometry, location of the lens cavities relative to the initial location of the perform, see paragraphs 38-40, FIGS. 11-13;  the mold body consists essentially of graphite (porous material), see paragraph 38, last 6 lines; and upper and lower mold tools 86, 90, 104 (plurality of mold protrusions) may be made of a tungsten carbide (a non-porous material mold tool implanted with zirconium and/or mold tool 104 may be fabricated from other materials including glasslike or vitreous carbon, paragraph 39 & 42, also see claim 3.
Further, in a related field of endeavor Wang teaches the lens tube 40 is positioned on the positioning plate 20. The pressing plate 30 includes a second surface 31 adjacent to the positioning plate 20. A plurality of pressing punches 32 are formed on the second surface 31 (paragraph 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens apparatus of Karan to include a mold or lens cavity is formed between upper mold half or tool 86 and lower mold half or tool 90  (protrusions) when upper mold fixture 82 and/or lower mold fixture 84 (mold bodies) are moved to a closed or molding position, and a plurality of pressing punches (similar to protrusions) that are formed on the second surface of a pressing plate (mold body) as taught by Winters in view of Wang, for the purpose of having a lens assembly tool for assembling a plurality of lenses in one operation, and the assembling efficiency of the lenses is highly enhanced. 

Regarding claim 28, Winters as set forth in claim 25 above further teaches singulating the liquid lens array to form a plurality of individual liquid lenses (i.e., FIG. 6 is a schematic cross-sectional view of one liquid lens 602 (simulated) of a liquid lens array 600, paragraph 40).

Allowable Subject Matter
Claims 14-17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art does not teach, or renders obvious, regarding the mold body comprises a plurality of openings therein; and each of the plurality of mold protrusions is a pin comprising a shank portion disposed within a corresponding one of the plurality of openings in the mold body and an extension portion disposed outside the corresponding one of the plurality of openings in the mold body and extending from the mold body.
Claims 15-17 depend upon allowable claim 14.
Regarding claim 27, the prior art does not teach, or renders obvious, regarding polishing a second surface of the shaped plate opposite the surface of the shaped plate, wherein prior to the polishing, the plurality of cavities of the shaped plate are blind holes, and the polishing opens the blind holes to form a plurality of through holes in the shaped plate; and bonding a base to the second surface of the shaped plate subsequent to the polishing the second surface of the shaped plate and prior to the depositing the first liquid and the second liquid in each of the plurality of cavities of the shaped plate.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (US PUB ***) teaches The ceramic mount 10 can be produced using a variety of consolidation processes such as, dry pressing, cold isostatic pressing, injection molding, and gel casting…Fiducial marks 14 can be laser marked on the surface of the ceramic mount 10 for the purpose of precision alignment of the bores 12 and the individual preforms 16 residing therein (see FIG. 2) with respect to upper and lower molds during the molding process (column 5, line 55 to column 6, line 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 10, 2022